Per Curiam:

This disciplinary proceeding is before us on a rule ordering the respondent Robert O. DuPre, an attorney admitted to practice law in this State, to show cause why the report of the Board of Commissioners on Grievances and Discipline should not be confirmed and why a disciplinary order should not be issued. Respondent filed no return to the rule to show cause and made no appearance before this Court.
This matter was commenced by the issuance of a complaint dated February 10’ 1977. Because the whereabouts of the respondent were unknown, service of process was made pursuant to Section 21 of the Rule on Disciplinary Procedure. Respondent did not file an answer to the complaint.
Respondent contacted the Executive Administrative Assistant to the Board on the day before the scheduled hearing and made inquiries regarding the hearing. Respondent did not request a continuation of the hearing and indicated he probably would not appear. He further inquired as to the steps necessary to resign from the practice of law.
Respondent did not appear and was not represented by counsel at the panel hearing.
The panel found that on three occasions respondent accepted fees from clients but neglécted to attend to their representation ; that on two occasions respondent received goods in exchange for checks he had written on a closed checking account; that respondent failed to appear in court to represent several criminal defendants; and that respondent is currently in arrears on several contracted debts.
The panel’s report was reviewed by the full Board of Commissioners and it recommended that respondent be disbarred. The findings of misconduct and recommendation of disbarment are fully warranted by the record before us and are confirmed.
*266Accordingly, the respondent Robert O. DuPre is hereby disbarred from the practice of law in this State. He shall within five (5) days of the service of this order upon him surrender his certificate of admission to practice law to the Clerk of the Supreme Court.